Citation Nr: 1402511	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a service-connected left knee disability, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for a service-connected right knee disability, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected bilateral knee disability.  

4.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected bilateral knee disability.  

5.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected bilateral knee disability.  

6.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected bilateral knee disability. 

7.  Entitlement to service connection for weight gain, to include as secondary to the service-connected bilateral knee disability.  

8.  Entitlement to service connection for memory loss. 

9.  Entitlement to service connection for a lumbar spine/lower back disorder, to include as secondary to the service-connected bilateral knee disability.  

10. Entitlement to service connection for a thoracic spine/mid back disorder, to include as secondary to the service-connected bilateral knee disability.  

11. Entitlement to service connection for a cervical spine/neck disorder, to include as secondary to the service-connected bilateral knee disability.  

12. Entitlement to service connection for bilateral hearing loss disability.  

13. Entitlement to service connection for a right lower extremity neuropathy disorder, to include as secondary to the service-connected bilateral knee disability.  
 
14. Entitlement to service connection for a left lower extremity neuropathy disorder, to include as secondary to the service-connected bilateral knee disability.  

15. Entitlement to service connection for a right lower extremity radiculopathy disorder, to include as secondary to the service-connected bilateral knee disability.  

16. Entitlement to service connection for a left lower extremity radiculopathy disorder, to include as secondary to the service-connected bilateral knee disability.  

17. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

18. Entitlement to special monthly compensation (SMC) based on Aid and Attendance/Housebound.  
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.     

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  New evidence has not been added to the record since the April 2013 Statement of the Case (SOC) and Supplemental SOC.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The Board notes that certain information of record indicates that the Veteran is currently represented by the Puerto Rico Public Advocate for Veterans Affairs.  However, in express statements of record dated in April 2011, March 2012, and  May 2013, the Veteran clearly revoked authorization for that representation.    

The claims for increased rating for knee disorders, for service connection for neurological disorders, and for a TDIU and SMC, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not had a right hip disability during the appeal period.    

2.  The Veteran has not had a left hip disability during the appeal period.    


3.  The Veteran has not had a right ankle disability during the appeal period.    

4.  The Veteran has not had a left ankle disability during the appeal period.    

5.  The preponderance of the evidence of record indicates that the Veteran has not had during the appeal period a chronic disability related to weight gain.      

6.  The Veteran has not had a chronic memory loss disability during the appeal period.  

7.  A chronic lumbar spine or lower back disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and is unrelated to a service-connected disorder.    

8.  A chronic thoracic spine or mid back disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and is unrelated to a service-connected disorder.    

9.  A chronic cervical spine or neck disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and is unrelated to a service-connected disorder.    

10. A chronic bilateral hearing loss disability was not shown in service or for many years thereafter, and any current hearing loss disability is unrelated to service or to a disease or injury of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  



2.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

3.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

4.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

5.  The criteria for service connection for a weight gain disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

6.  The criteria for service connection for a memory loss disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

7.  The criteria for service connection for a lumbar spine or lower back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

8.  The criteria for service connection for a thoracic spine or mid back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

9.  The criteria for service connection for a cervical spine or neck disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

10. The criteria for service connection for a bilateral hearing loss disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in April 2011 and August 2012 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to his claims.  VA has attempted to obtain records from the Social Security Administration (SSA).  The SSA notified VA that records pertaining to the Veteran have been destroyed.  VA afforded the Veteran physical examinations, and afforded him the opportunity to give testimony before the Board.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Service Connection

The Veteran claims service connection for several disorders, some of which he claims are directly related to his active service between 1953 and 1955, and some of which he claims directly arose as the result of his service-connected knee disabilities.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions regarding presumptive service connection apply in this matter as arthritis is listed under 38 C.F.R. § 3.309(a).     

Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board will address certain of the Veteran's claims separately below.  

	Hip, Ankle, Weight Gain, and Memory Loss

The Veteran's STRs detail that the Veteran injured his left knee in September 1954.  He has been service connected for a left knee disability since June 1968.  In May 2010, VA service connected a right knee disability for being due to the left knee disorder.  The Veteran contends that disability related to his knees has caused him to have bilateral hip, bilateral ankle, memory, and weight gain disorders.   

The Veteran has undergone several VA compensation examinations between June 2007 and March 2012, reports of which are of record.  Reports of VA medical examinations dated in June 1968 and February 1973 are also of record.  Further, the record contains VA treatment records dated between the late 1980s and 2013.  None of this evidence indicates that the Veteran has had, or currently has, hip or ankle disorders, or weight gain or memory loss disorders.  Indeed, the medical evidence of record specifically addressing these particular claims indicates that the Veteran does not have these disorders.  In an October 2011 VA compensation examination report, a VA examiner addressing the Veteran's orthopedic condition expressly stated that the Veteran did not have hip or ankle disorders.  The examiner stated moreover that the claims file had been reviewed, and that the Veteran had been personally examined.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Similarly, an August 2011 VA compensation examiner, who indicated a review of the claims file and a personal examination of the Veteran, found that the Veteran did not have a weight gain disorder.  The examiner reviewed laboratory testing conducted the previous month, and reviewed the Veteran's recorded weight in recent years which, from 2006 to 2013, had ranged between 206 and 220 pounds.  The examiner noted that the Veteran had lost weight since 2006 (220 vs. 214).  The examiner expressly stated that there was "no relationship between weight gain and this Veteran's musculoskeletal condition."  With regard to his claim for memory loss, the Board notes the Veteran's complaints of such in the claims file.  However, despite the several-year period of development of his claims, and the inclusion in the record of several VA examination reports and many VA treatment records, nowhere in the record is there evidence of a current, diagnosed memory disorder.  

In finding an absence of evidence of current disorders, the Board notes a February 2011 letter of record from a private physician.  In the letter, the physician states that the Veteran has hip and ankle "problems" to include pain, limitation of motion, instability, limping, and swelling.  The physician further indicated that the Veteran's orthopedic problems caused psychiatric problems to include memory loss.  The physician attributed these problems to a "loss of alignment" associated with the service-connected left knee disorder, and to the left knee injury during service.  

The Board finds the February 2011 letter to be of no probative value on the issue of whether the Veteran has these current disorders.  Simply put, the examiner appears to have based his opinions on a medical history provided by the Veteran.  Indeed, there is no indication in the letter that the physician examined the Veteran, or reviewed the claims file, to include the medical evidence dated from the early 1950s which is entirely negative for the disorders at issue.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  Indeed, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, the private examiner does not provide a medical diagnosis for hip, ankle, weight, or memory disorders.  She merely indicates that the Veteran is experiencing pain which produces limitations.  Notably, pain alone cannot be construed as a disability under VA guidelines.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).     

In sum, the preponderance of the evidence of record is against finding that the Veteran has had current hip, ankle, weight gain, or memory loss disorders, or has had any of these disorders at any time during the pendency of his appeal.  As such, service connection is unwarranted regarding these particular claims.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

	Neck, and Upper and Lower Back

By contrast, evidence of record clearly establishes current disorders in the Veteran's cervical, thoracic, and lumbar spine areas.  VA compensation examination reports dated in April 2010 and October 2011 note diagnoses of spondylosis, muscle spasm, and degenerative changes.  38 C.F.R. § 3.303.  

With regard to whether the Veteran incurred a neck or back disorder in service, the record lacks medical evidence documenting an in-service injury to the neck or back.  Though the Veteran's STRs detail the in-service left knee injury, and detail complications related to a finger injury that is service connected (but is not at issue in this appeal), the STRs document no complaints, diagnoses, or treatment during service for a neck or back disorder.  Rather, the February 1955 separation report of medical examination is negative for a back or neck disorder, finding each to be normal.  A March 1960 report of medical examination, likely conducted pursuant to a period of reserve service nearly five years following discharge from active service, is also negative for a back or neck disorder, finding each to be normal.  Moreover, the Board notes that medical evidence of record dated in the years following service is similarly negative for a neck or back disorder.  The VA examination reports dated in June 1968 and February 1973 are negative for neck or back disorders, as is VA and private medical evidence dated from the 1980s until 2010.  Indeed, the earliest medical evidence of record of diagnosis for either disorder is found in the April 2010 VA report, dated over 55 years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Nevertheless, the Board recognizes that the Veteran has not claimed that he incurred neck or back injuries during service.  His claims rest on a secondary service connection theory of entitlement - that disability associated with knee problems caused lower-, mid-, and upper-spine disorders.  38 C.F.R. § 3.310.  Based on the evidence of record, the Board finds service connection unwarranted on this theory of entitlement as well.  

The record contains three medical opinions addressing the Veteran's theory regarding etiology of his neck and back disorders.  The April 2010 and October 2011 VA examiners, based on an examination of the Veteran and review of the claims file, concluded that the Veteran's neck and back disorders relate to his age (currently 79-years old).  Each examiner attributed the Veteran's neck and back disorders to the "normal process of aging."  The third opinion, provided in the February 2011 letter from the private physician, states the opposite, that the neck and back disorders relate to the Veteran's left knee disability.  For reasons discussed earlier, the Board finds the VA opinions to be of more probative value than the private opinion - again, the VA examiners examined the Veteran and the claims file while the private physician merely bases her opinion on the Veteran's own history, which is inconsistent with the medical evidence dated since the 1960s.  Bloom and Reonal, both supra.  

Based upon the evidence of record, the Board finds that a chronic neck or back disorder did not result from service, and that the Veteran did not manifest arthritis of the neck or back until many years after service (i.e., beyond one year following March 1955 discharge from service).  Objective medical findings of a neck or back disorder are first shown in 2010, over 55 years after separation from active service.  Neither can be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, the probative evidence of record, and therefore the preponderance of the evidence, shows that the neck and back disorders were not caused by, or aggravated by, a service-connected knee disability.  Hence, the evidence would not support a finding of service connection on either a direct, a presumptive, or a secondary basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

As the preponderance of the evidence is against the Veteran's claims for neck and back disorders, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

      Hearing loss disability

The Veteran contends that he incurred bilateral hearing loss as the result of noise associated with his army service.  

Under VA guidelines, hearing loss will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence of record indicates that the Veteran has a current hearing loss disorder and experienced acoustic trauma during service.  The evidence of a current disorder is found in a VA compensation audiology examination report of record dated in March 2012, which notes auditory thresholds of at least 40 decibels in the relevant frequencies, and notes speech recognition scores below 94 percent in each ear.  The evidence of in-service trauma is found in the Veteran's DD Form 214 which notes that he served during a period of war as Light Weapons Infantryman, and was therefore likely exposed to acoustic trauma from gunfire.  38 C.F.R. § 3.159.  

The remaining question is whether the Veteran's current hearing loss disability is related to the in-service noise exposure in the early to mid 1950s.  On that question, the preponderance of the evidence is against the Veteran's claim.  In the only medical opinion of record to address the issue of etiology - contained in the March 2012 VA audiology report - the Veteran's theory of causation is challenged.  In that opinion, the VA examiner indicated a review of the claims file and a personal examination and interview of the Veteran.  The examiner discussed the evidence of record contained in the Veteran's STRs, which indicated normal hearing at entry, and at discharge, from service.  The examiner noted the absence of evidence of a hearing loss for many years following service.  The examiner noted the Veteran's report of 27 years of post-service occupational noise exposure working as a mechanic with an electric company and with a thermoelectric plant.  The examiner noted the Veteran's own statement that he had been experiencing hearing loss for "three years."  And the examiner concluded, based on the evidence indicating no hearing loss in service or for many years following service, that the Veteran's current hearing loss disability was likely unrelated to service.  Bloom, supra.   

The record demonstrates that the Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  However, the preponderance of the evidence of record demonstrates that he did not incur his hearing loss during service, or within one year of separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

ORDER

Entitlement to service connection for a right hip disorder is denied.    

Entitlement to service connection for a left hip disorder is denied.    

Entitlement to service connection for a right ankle disorder is denied.    

Entitlement to service connection for a left ankle disorder is denied. 

Entitlement to service connection for weight gain is denied.    

Entitlement to service connection for memory loss is denied.   

Entitlement to service connection for a lumbar spine/lower back disorder is denied.    

Entitlement to service connection for a thoracic spine/mid back disorder is denied.    

Entitlement to service connection for a cervical spine/neck disorder is denied.    

Entitlement to service connection for bilateral hearing loss disability is denied.    


REMAND

A remand is warranted for additional medical inquiry into the claims for increased rating for service-connected knee disorders, and for medical inquiry into the claims for service connection for neurological disorders claimed to be related to the service-connected knee disorders.  

The most recent medical evaluation of the Veteran's knees was conducted over two years ago, in October 2011.  Given the severity of the Veteran's left knee disorder (i.e., total knee replacement in November 2007) and evidence of a potential increase in their severity, the Board finds new assessment warranted into each of his knee disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, no medical professional has commented on the Veteran's assertion that his knee disorders have caused bilateral lower extremity neuropathy and radiculopathy.  He should be provided with a VA examination into these assertions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the claims for a TDIU and for SMC are inextricably intertwined with these remanded issues, the claims will not be decided until the other issues have been resolved.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current level of severity of his service-connected knee disorders.  The claims file must be made available to the examiner for review in conjunction with the examination, including any relevant documents in Virtual VA.  Review of the claims file must be expressly acknowledged in the examination report.

2.  Schedule the Veteran for a VA examination to diagnose any current neurological disorders he may experience in his lower extremities.  The claims file must be made available to the examiner for review in conjunction with the examination, including any relevant documents in Virtual VA.  Review of the claims file must be expressly acknowledged in the examination report.  

The examiner should identify any current neurological disorder in the Veteran's lower extremities to include neuropathy and/or radiculopathy.  

For each neurological disability diagnosed, the examiner should determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability is etiologically related to the Veteran's period of active duty service which ended in March 1955.    

For each neurological disability diagnosed, the examiner should also determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability was caused by the Veteran's service-connected knee disorders.    

For each neurological disability diagnosed, the examiner should also determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability was aggravated by (i.e., worsened beyond its natural progression) by the Veteran's service-connected knee disorders.  Please note that for purposes of this examination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Therefore, a baseline level of severity must be established before aggravation will be conceded.  

The examiner must provide a rationale for all opinions provided.  If the examiner cannot provide a rationale without resort to mere speculation, the examiner must state this and explain why the opinion cannot be provided without resort to mere speculation.

3.  After completing the development noted above, readjudicate the issues on appeal to include the claims for a TDIU and for SMC.  If any benefit sought on appeal remains denied, issue a SSOC to the Veteran.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


